UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1494


KOFI AMAKONA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 18, 2010                 Decided:   May 17, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kofi Amakona, Petitioner       Pro Se. Carol Federighi, Senior
Litigation Counsel, Theo        Nickerson, Office of Immigration
Litigation, UNITED STATES      DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kofi Amakona, a native and citizen of Ghana, petitions

for    review    of    an     order      of   the     Board     of      Immigration       Appeals

affirming the Immigration Judge’s denial of his applications for

relief from removal.

             Amakona challenges the determination that he failed to

establish       eligibility      for      asylum.          To     obtain     reversal       of    a

determination         denying    eligibility           for    relief,       an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”           INS    v.     Elias-Zacarias,             502    U.S.     478,    483-84

(1992).      We have reviewed the evidence of record and conclude

that Amakona fails to show that the evidence compels a contrary

result.      Having failed to qualify for asylum, Amakona cannot

meet the more stringent standard for withholding of removal.

Chen    v.   INS,      195     F.3d      198,    205       (4th      Cir.   1999);        INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                               Finally, we uphold

the finding below that Amakona did not demonstrate eligibility

for    protection      under     the      Convention         Against      Torture.         See    8

C.F.R. § 1208.16(c)(2), (3) (2009).

             Accordingly,           we    deny       the   petition       for     review.        We

dispense     with      oral     argument         because          the     facts     and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3